MEMORANDUM **
California state prisoner David Laron Tash appeals the district court’s order denying his motion to stay proceedings in his 28 U.S.C. § 2254 case pending exhaustion of other claims in state court.
The order Tash seeks to appeal is not final and appealable. See, e.g., National Distrib. Agency v. Nationwide Mut. Ins. Co., 117 F.3d 432, 433 (9th Cir.1997). Accordingly, we dismiss for lack of jurisdiction. See 28 U.S.C. § 2253; cf. Browder v. Director, Dep’t of Corrections of Ill., 434 U.S. 257, 265, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.